Citation Nr: 0929008	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder, 
including arteriosclerotic heart disease and coronary heart 
disease.  

2.  Entitlement to service connection for residuals of 
stroke, including as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2009, the Veteran appeared at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The issue of service connection for a heart disorder, 
including arteriosclerotic heart disease and coronary heart 
disease, and service connection for residuals of stroke, 
including as secondary to hypertension, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A final May 2006 rating decision denied a claim to reopen 
the claim for service connection for arteriosclerotic heart 
disease and coronary heart disease.   

2.  The evidence associated with the claims file since the 
May 2006 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a heart disorder, including arteriosclerotic heart 
disease and coronary heart disease.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the May 2006 rating decision is 
new and material; the claim of entitlement to service 
connection for a heart disorder, including arteriosclerotic 
heart disease and coronary heart disease is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a heart disorder, including arteriosclerotic 
heart disease and coronary heart disease.  In view of the 
Board's decision to reopen the Veteran's claim, a discussion 
of VA's duties to notify and assist in regards to that claim 
is unnecessary.

New and Material Evidence

The Veteran seeks to reopen a claim of service connection for 
a heart disorder, including arteriosclerotic heart disease 
and coronary heart disease.  The Veteran's original claim for 
arteriosclerotic heart disease and coronary heart disease was 
denied in a December 1977 Board decision.  The Veteran's 
service connection claim was denied again by a May 2006 
rating decision.  The Veteran did not appeal that rating 
decision and it became final.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In his current attempt to reopen the claim, the Veteran has 
proffered new evidence and theories regarding his claimed 
heart disorder.  Of record in May 2006 were the Veteran's 
service treatment records, which indicated reports of sleep 
paralysis, as in May 1961, and chest pain, as in August 1961.  
The Veteran also reported chest pain in a November 1963 
examination, as well as nightmares and nervous trouble.  A 
November 1963 chest X-ray found his lungs and heart to be 
normal.  The Veteran's March 1964 separation examination 
noted no abnormalities.  

An August 1975 private medical record, from Dr. E.M., 
indicates that the Veteran received a left heart 
catheterization, with left ventriculogram, ascending 
aortogram, and bilateral selective coronary angiogram.  Dr. 
E.M., also provided an opinion, received by VA in October 
1976, that the Veteran had coronary heart disease from at 
least 1974.  Dr. E.M. also reported that the Veteran had 
previously had a bypass surgery and persistent chest pain.  

The evidence associated with the claims file subsequent to 
the May 2006 rating decision includes additional statements 
from the Veteran regarding his in-service experiences and 
additional private medical records.  Dr. M.A., in a March 
2006 letter, reported that the Veteran had a history of 
cardiovascular disease, with two strokes, coronary heart 
disease and recurrent bypass surgery, diabetes mellitus, type 
II, chronic atrial fibrillation requiring daily blood 
thinner, and other medical disorders.  The Veteran also 
provided medical treatise evidence regarding hypertension and 
heart disease.  

A June 2009 letter, from Dr. D.P., further noted that the 
Veteran has been diagnosed with obstructive sleep apnea and 
that since his treatment with continuous positive airway 
pressure (CPAP), his blood pressure had improved and his 
nocturnal paralysis had resolved.  A January 2009 private 
medical record, from Dr. C.R., similarly noted that the 
Veteran had mild obstructive sleep apnea and moderately 
severe periodic limb movement disorder.

The Veteran also provided testimony at a June 2009 hearing.  
He reported that his doctor told him that his sleep apnea 
could be the cause of his stroke and heart disease.  He also 
reported that his other in-service complaints, such as of 
dizziness and headaches, were indicative of his claimed heart 
disorder.  He further stated that he had symptoms of sleep 
apnea since service.  

The Board finds that the additional medical records and 
statements are "new," in that they were not of record at 
the time of the May 2006 rating decision.  The Board also 
finds the new records and statements to be "material," as 
they provide a new diagnosis of sleep apnea related to 
hypertension and reports of possible, but unverified, 
connections between the Veteran's in-service physical 
complaints and his current heart disorder.  

The evidence received since the May 2006 rating decision thus 
relates to an unestablished fact necessary to substantiate 
his service connection claim, specifically that the Veteran's 
in-service symptoms might be indicative of the cause of his 
currently claimed heart disorder.  Accordingly, the Board 
finds that the claim for service connection may be reopened. 




ORDER

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection a heart disorder, including 
arteriosclerotic heart disease and coronary heart disease, is 
granted.  The appeal is granted to this extent only.  


REMAND

The Veteran contends that his claimed heart disorder, 
including arteriosclerotic heart disease and coronary heart 
disease, also claimed as heart disease, poor circulation, 
bypass surgeries, chest pain, and heart attacks, is related 
to his service, including as secondary to claimed in-service 
sleep apnea.  He further contends that his residuals of 
stroke, including as secondary to hypertension, is related to 
his in-service medical complaints.

The Veteran's service treatment records indicated a report of 
sleep paralysis, in May 1961, and chest pain, in August 1961.  
The Veteran also reported chest pain in a November 1963 
examination, as well as nightmares and nervous trouble.  A 
November 1963 chest X-ray found his lungs and heart to be 
normal.  The Veteran's March 1964 separation examination 
noted no abnormalities

The record indicates that the Veteran has a current diagnosis 
of obstructive sleep apnea, as indicated in a January 2009 
private medical record, from Dr. C.R., which also found him 
to have moderately severe periodic limb movement disorder.  A 
June 2009 letter, from Dr. D.P., also reported a possible 
relationship between the Veteran's treatment for obstructive 
sleep apnea, with use of CPAP, and his blood pressure and 
nocturnal paralysis.  

The record does not indicate that the Veteran has ever been 
afforded a VA examination in regards to either his claimed 
heart disorder, including arteriosclerotic heart disease and 
coronary heart disease, or residuals of stroke, including as 
secondary to hypertension claims.  VA examinations should be 
provided to determine the nature, extent, onset, and etiology 
of these claimed disorders.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any outstanding 
medical records, the RO/AMC should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any heart disorder found to be 
present, including arteriosclerotic 
heart disease, coronary heart disease, 
and hypertension.  The claims file 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any heart disorder found to be 
present had its onset in or is related 
to service.  

In doing so, the examiner must 
acknowledge the Veteran's in-service 
complaints of chest pain and his 
current claim that his obstructive 
sleep apnea developed in service, 
resulting in a heart disorder.  
Specifically, the examiner should opine 
as to whether the Veteran developed 
sleep apnea in service and if such 
sleep apnea at least as likely as not 
caused his currently claimed heart 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.  The RO/AMC should also arrange for 
the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any 
residuals of stroke, including as 
secondary to hypertension.  The claims 
file should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that residuals of stroke found to 
be present had their onset in or are 
related to service.  

In doing so, the examiner must 
acknowledge the Veteran's in-service 
complaints of morning paralysis and 
other medical complaints.  The examiner 
should also opine as to whether the 
Veteran developed sleep apnea in 
service and if such sleep apnea was at 
least as likely as not causally related 
to the Veteran's claimed stroke 
residuals.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


